DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: text analysis unit, knowledge reference unit, unknown keyword detection unit, related keyword estimation unit and response generation unit  in claims 1-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim limitation “unit that” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1-10 are rejected because there the Specification is lacking any structure that performs the text analysis, knowledge reference unit, unknown keyword detection unit, keyword estimation unit, and response generation unit. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental steps without significantly more. The claim(s) recite(s) analyzing, referring, detecting, acquiring, and generating a response. This judicial exception is not integrated into a practical application because it can be a series of mental steps performed in the mind or done with pencil and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not include any physical structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2013-250926 (“JP 2013”, cited by Applicant). 
In regard to claims 1,10,11, and 12, JP 2013 shows a system, medium, and method comprising:  a text analysis unit that analyzes an input sentence from a user (para 25, question sentences), a knowledge reference unit that refers to a question answering knowledge based on a result of analyzing the input sentence to acquire a 
In regard to claim 2, JP 2013 shows a system that determines whether to detect a word or word string as an unknown attribute based on an expression around the word or word string (para 0007, rules for priority for certain expressions to extract an object/attribute). 
In regard to claim 3, JP 2013 shows a system that determines an unknown keyword based on a learning data model using different sentences (para 0010, plurality of learning sentences).
In regard to claim 9, JP 2013 shows the system above that has a response generation unit that asks a meaning of the unknown keyword and generates a first and second attribute based on an answer (Fig. 10, para 0048-0049, learning processing routine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP
2013-250926 (“JP 2013”, cited by Applicant) in view of Siske et al. (7,685,084). 
In regard to claim 4, JP 2013 shows the system above. They do not specifically show that an edit distance can be calculated between keywords.  Sisk et al. show a system and method for providing associative matching of terms, wherein the related keyword estimation unit selects the one or more candidates for the related keyword based on an edit distance between the unknown keyword and each of the predetermined keywords (para 0046). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system generate and train a more efficient model for matching words (col. 2, ln 40-51).  
In regard to claims 5,6, and 8, JP 2013 shows the system above. They do not specifically show that the related keyword estimation unit measures closeness in meaning by using edit distance and selects a candidate based on the closeness in meaning. Sisk et al. show a system and method for providing associative matching of terms, wherein the related keyword estimation unit measures closeness of meaning (para 0042) which can be based on an edit distance (para 0046). Therefore, it would be 
In regard to claim 7, JP 2013 shows the system above. They do not specifically show the response generation unit generates the response based on closeness in meaning between unknown keywords. Sisk et al. show a system and method for providing associative matching of terms, wherein a response is generated based on the keyword model used that is based on matching closeness of meaning (paras 0025,0026,0046, 0051, claim 11). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system generate and train a more efficient model for matching words (col. 2, ln 40-51).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathieu et al. (10,621,252) shows a method or searching in a database related objects or keywords. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        April 1, 2021